Case 9:18-cv-80176-BB Document 282 Entered on FLSD Docket 09/06/2019 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as the personal representative of the           CASE NO.: 9:18-cv-80176-BB/BR
  Estate of David Kleiman, and W&K Info Defense
  Research, LLC

                  Plaintiffs,

  v.

  CRAIG WRIGHT,

                  Defendant.


                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer

 Review, and Discipline of Attorneys of this Court, the undersigned respectfully moves for the

 admission pro hac vice of Maxwell V. Pritt of the law firm of Boies Schiller Flexner LLP, 44

 Montgomery Street, 41st Floor, San Francisco, CA 94104, (415) 293-6800, for purposes of

 appearance as co-counsel on behalf of Ira Kleiman as personal representative for the Estate of David

 Kleiman and W&K Info Defense Research, LLC, in the above-styled case only, and pursuant to

 Rule 2B of the CM/ECF Administrative Procedures, to permit Maxwell Pritt to receive electronic

 filings in this case, and in support thereof states as follows:

        1.      Maxwell V. Pritt is not admitted to practice in the U.S. District Court for the

 Southern District of Florida and is a member in good standing of the Bar of the State of California.

        2.      Movant, Andrew S. Brenner, of the law firm of Boies Schiller Flexner LLP, 100 SE

 Second Street, Suite 2800, Miami, Florida 33131, (305) 539-8400, is a member in good standing

 of the Florida Bar and the United States District Court for the Southern District of Florida and is
Case 9:18-cv-80176-BB Document 282 Entered on FLSD Docket 09/06/2019 Page 2 of 6



 authorized to file through the Court’s electronic filing system. Movant consents to be designated

 as a member of the Bar of this Court with whom the Court and opposing counsel may readily

 communicate regarding the conduct of the case, upon whom filings shall be served, who shall be

 required to electronically file and serve all documents and things that may be filed and served

 electronically, and who shall be responsible for filing and serving documents in compliance with

 the CM/ECF Administrative Procedures.          See Section 2B of the CM/ECF Administrative

 Procedures.

        3.     In accordance with the local rules of this Court, Maxwell V. Pritt has made payment

 of this Court’s $75 admission fee. His certification in accordance with Rule 4(b) is attached hereto.

        4.     Maxwell V. Pritt, by and through the undersigned designated counsel and pursuant

 to Section 2B CM/ECF Administrative Procedures, hereby requests that the Clerk of the Court

 hereinafter provide Notice of Electronic Filings to Maxwell V. Pritt at email address:

 mpritt@bsfllp.com.

       WHEREFORE, Andrew S. Brenner, moves this Court to enter an Order for Maxwell V. Pritt,

to appear before this Court as co-counsel on behalf of Ira Kleiman as the personal representative for

the Estate of David Kleiman and W&K Info Defense Research, LLC, for all purposes relating to the

proceedings in the above-styled matter and directing the Clerk to provide notice of electronic filings

to Maxwell V. Pritt.

Dated: September 6, 2019                       Respectfully submitted,
                                               BOIES SCHILLER FLEXNER LLP

                                               By:      /s/ Andrew S. Brenner
                                                     Andrew S. Brenner
                                                     Fla. Bar No: 978663
                                                     100 SE Second Street, Suite 2800
                                                     Miami, Florida 33131
                                                     Tel.:    (305) 539-8400
                                                     Email: abrenner@bsfllp.com
Case 9:18-cv-80176-BB Document 282 Entered on FLSD Docket 09/06/2019 Page 3 of 6




                                          And

                                    ROCHE FREEDMAN LLP

                                    By:      /s/ Velvel (Devin) Freedman
                                          Velvel (Devin) Freedman
                                          Florida Bar No.: 99762
                                          Southeast Financial Center
                                          200 South Biscayne Blvd., Suite 5500
                                          Miami, Florida 33131
                                          Tel.:    (305) 357-3861
                                          Email: vel@rochefreedman.com

                                          Attorneys for Plaintiffs
                                          IRA KLEIMAN, as the personal representative
                                          of the Estate of David Kleiman, and W&K
                                          Info Defense Research, LLC
Case 9:18-cv-80176-BB Document 282 Entered on FLSD Docket 09/06/2019 Page 4 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as the personal representative           CASE NO.: 9:18-cv-80176
  of the Estate of Dave Kleiman and W&K Info
  Defense Research, LLC,

          Plaintiff,

  v.

  CRAIG WRIGHT,

          Defendant.

                          CERTIFICATION OF MAXWELL V. PRITT

        Pursuant to Rule 4(b) of the Rules Governing the Admission, Practice, Peer Review, and

 Discipline of Attorneys, I hereby certify (1) I have studied the Local Rules of the U.S. District Court

 for the Southern District of Florida, and (2) I am a member in good standing of the Bar of the State

 of California.

                                                               /s/ Maxwell V. Pritt
                                                               Maxwell V. Pritt
Case 9:18-cv-80176-BB Document 282 Entered on FLSD Docket 09/06/2019 Page 5 of 6



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 6, 2019, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF system, which caused a copy to be served on all

 counsel of record.


                                       By:        /s/ Andrew S. Brenner
                                             Andrew S. Brenner
                                             Fla. Bar No: 978663
                                             BOIES SCHILLER FLEXNER LLP
                                             100 SE Second Street, Suite 2800
                                             Miami, Florida 33131
                                             Tel. (305) 539-8400
                                             Email: abrenner@bsfllp.com

                                             Attorneys for Plaintiffs
                                             IRA KLEIMAN, as the personal representative of
                                             the Estate of David Kleiman, and W&K Info
                                             Defense Research, LLC
Case 9:18-cv-80176-BB Document 282 Entered on FLSD Docket 09/06/2019 Page 6 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as the personal representative         CASE NO.: 9:18-cv-80176
  of the Estate of Dave Kleiman and W&K Info
  Defense Research, LLC,

         Plaintiff,

  v.

  CRAIG WRIGHT,

         Defendant.

                     ORDER GRANTING MOTION TO APPEAR
            PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for

 Maxwell V. Pritt, Consent to Designation, and Request to Electronically Receive Notices of

 Electronic Filing (the “Motion”), pursuant to the Rules Governing the Admission, Practice, Peer

 Review, and Discipline of Attorneys in this Court and Section 2B of the CM/ECF Administrative

 Procedures. This Court having considered the motion and all other relevant factors, IT IS HEREBY

 ORDERED:

        The Motion is GRANTED. Maxwell V. Pritt, may appear and participate in this action on

 behalf of Ira Kleiman as Personal Representative of the Estate of David Kleiman and W&K Info

 Defense Research, LLC. The Clerk shall hereinafter provide electronic notification of all electronic

 filings to Maxwell V. Pritt, at mpritt@bsfllp.com.

        DONE AND ORDERED in Chambers at                                             , Florida,

 this _____ day of                     .


                                                      BETH BLOOM,
                                                      UNITED STATES DISTRICT JUDGE

 Copies furnished to: All Counsel of Record
